Title: To Thomas Jefferson from George Muter, with Reply, 23 February 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


War Office [Richmond], 23 Feb. 1781. Encloses two accounts for the expenses of Capt. Sansum in collecting and bringing over eighteen-month men from the Eastern Shore. As Sansum’s authority was derived from Col. Webb, Muter does not know how to act in his case, especially since other officers have been and are now employed in collecting those men and deserters in that region, “in consequence of my being informed there were a considerable number.” Answer follows: “In Council Feb. 23. 1781. If Capt. Sansum did not act under authority from this state, it does not appear to us that his expences can be borne by this state. Th: Jefferson.”
